        Case
         Case1:17-cv-11033-LTS
              1:17-cv-11033-LTS Document
                                 Document41-1
                                          43 Filed
                                              Filed11/26/18
                                                    11/21/18 Page
                                                              Page11ofof10
                                                                         10



                            UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
_______________________________
                                    )
Conservation Law Foundation, Inc.   )
                                    )              Case No. 1:17-CV-11033-LTS
                     Plaintiff,     )
       v.                           )                Consent Decree
                                    )
J. Melone & Sons, Inc.              )
                                    )
              Defendant             )
_______________________________ )



        WHEREAS, Plaintiff Conservation Law Foundation, Inc. (“CLF”) filed this action on
June 5, 2017, against J. Melone & Sons, Inc. (“J. Melone” or “Defendant”), alleging violations
of the Clean Water Act, 33 U.S.C. §§ 1251 et seq., and seeking declaratory and injunctive relief,
civil penalties, and attorneys’ fees and costs;

       WHEREAS, J. Melone owns and operates a ready mixed concrete and construction sand
and gravel site at 77 White Pond Road., Stow, MA 01775 (the “Facility”);

        WHEREAS, J. Melone has implemented an Administrative Consent Order issued by the
Massachusetts Department of Environmental Protection remediating hazardous materials
emanating from a leaking underground storage tank that impacted groundwater and migrated over
time at the Facility;

      WHEREAS, CLF has alleged that the Facility discharges stormwater and process
wastewater to the Assabet Brook, a water of the United States within the Concord watershed;

       WHEREAS, J. Melone has agreed to engage a qualified engineering consultant to
undertake the preparations necessary to apply for a stormwater discharge permit for, and eliminate
any unpermitted process wastewater discharges from, the Facility; and

        WHEREAS, CLF and J. Melone (collectively, “the Parties” or individually “Party”)
agree that resolution of this matter without further litigation is in the best interest of the Parties
and the public, and that entry of this Decree is the most appropriate means of resolving this
action.

        NOW, THEREFORE, without the trial of any issue of fact or law, without the admission
by J. Melone of any of the facts or violations alleged in the Complaint, upon consent of the
Parties, and upon consideration of the mutual promises contained herein,




                                                   1
        Case
         Case1:17-cv-11033-LTS
              1:17-cv-11033-LTS Document
                                 Document41-1
                                          43 Filed
                                              Filed11/26/18
                                                    11/21/18 Page
                                                              Page22ofof10
                                                                         10




IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:

I.      JURISDICTION AND VENUE
       1.     Jurisdiction over this action is conferred by 28 U.S.C. § 1331 (federal question)
and 33 U.S.C. § 1365(a) (Clean Water Act jurisdiction). An actual, justiciable controversy exists
between Plaintiff and Defendant. The requested relief is proper under 28 U.S.C. § 2201, 28
U.S.C. § 2202 and 33 U.S.C. § 1365(a).
        2.       Venue is properly vested in this Court pursuant to 33 U.S.C. § 1365(c)(1),
because the alleged events giving rise to this action occurred at the Facility, located at 77 White
Pond Road, Stow, MA 01775 and in the Concord watershed, which are located within this
judicial district.

II.     COMPLIANCE PROGRAM

               Defendant shall not cause or allow process wastewater to discharge from the Facility, unless
consistent with state and federal statutory and regulatory requirements and discharge permits.

               Defendant shall obtain and maintain coverage under the United States
Environmental Protection Agency (“EPA”) National Pollutant Discharge Elimination System
(“NPDES”) 2015 Multi-Sector General Permit for Stormwater Discharges Associated with
Industrial Activity (“MSGP”) and shall comply with the MSGP at the Facility. The MSGP, as it
may be updated from time to time, is incorporated into this Consent Decree by reference.

                Within thirty (30) days after the date on which this Consent Decree is entered by
the Court (the “Effective Date”), Defendant shall develop a stormwater pollution prevention plan
(“SWPPP”) in accordance with Parts 5 and 8.E of the MSGP. Defendant shall implement the
provisions of its SWPP at the Facility. Development of the SWPPP shall include, at minimum,
the following steps:

        a) formation of a pollution prevention team of qualified personnel who will be
        responsible for ensuring compliance with the MSGP;
        b) identification of potential stormwater pollution sources at the Facility, and selection
        and installation of appropriate control measures that minimize the discharge of pollutants
        during storm events for each of these sources; and
        c) development of procedures for conducting required inspection and monitoring
        activities, as well as regular maintenance of control measures, at the Facility.

              Defendant has retained a qualified engineering consultant to develop its SWPPP.
Defendant shall incorporate the consultant’s recommendations in its SWPPP.

                                                    2
        Case
         Case1:17-cv-11033-LTS
              1:17-cv-11033-LTS Document
                                 Document41-1
                                          43 Filed
                                              Filed11/26/18
                                                    11/21/18 Page
                                                              Page33ofof10
                                                                         10



               Defendant shall provide a copy of its final SWPPP to CLF.


III.   MONITORING PROGRAM
       8.     Defendant shall comply with all inspection, monitoring, and reporting
requirements of the MSGP.
        9.      Defendant shall monitor and sample its stormwater runoff pursuant to the MSGP
for pollutants identified in the MSGP for Sectors E (SIC code 3273) and J (SIC code 1442)
commencing the first monitoring quarter after discharge authorization, pursuant to Section 6.1.7
of the MSGP. This monitoring must be performed pursuant to the requirements of the MSGP.
Once Defendant has obtained coverage under the MSGP in the future as set forth in Paragraph 4
of this Decree, Defendant shall commence submitting quarterly tests to EPA.
        10.    Defendant may take additional samples of its stormwater discharges. If it does
so, Defendant will send a copy of each such inspection and/or sampling result to CLF no later
than ten (10) days after receipt.
        11.    During the first year after the Effective Date of this Decree, Defendant shall
implement control measures, if any, and/or maintain control measures at the Facility as necessary
to meet the benchmark levels for MSGP Sectors E (Total Suspended Solids and Iron) and J
(Nitrate plus Nitrite Nitrogen and Total Suspended Solids). If, after the end of twelve months
from the Effective Date of this Decree, Defendant’s quarterly monitoring result for any
parameter exceeds Defendant’s 2015 MSGP benchmark levels under parts 8.E or 8.J, Defendant
agrees to pay stipulated additional Supplemental Environmental Project payments as set forth in
Paragraph 16 of this Decree. Such stipulated additional Supplemental Environmental Project
payments shall be calculated based on the number of monitoring parameters exceeded during a
quarterly monitoring event, not on the number of discharge locations where a monitoring
parameter is exceeded (i.e., an exceedance of the TSS monitoring parameter at three separate
discharge locations sampled during one quarterly monitoring event shall result in one stipulated
additional Supplemental Environmental Project payment, rather than three). Moreover, the
stipulated penalties set out in this paragraph and Paragraph 16 shall apply only during the second
and third years of the term of this Decree (i.e., during the first two years after the one-year grace
period described above in this paragraph) and shall not exceed a total sum of $8,000 over the
term of this Decree.
        12.     During the life of the Decree, CLF, through representatives, may conduct up to
two (2) site inspections at the Facility. The site inspections shall occur during normal business
hours and upon one week’s prior notice to Defendant. During a site inspection, CLF
representatives may collect water samples, take photos at the Facility, and otherwise monitor
compliance with the MSGP and the Decree. Any samples taken during a CLF site inspection shall
be split samples with one of the split samples remaining in the possession of Defendant.
        13.     During the life of the Decree, Defendant shall copy CLF on all documents related
to stormwater quality or Clean Water Act compliance regarding the Facility submitted to the EPA,
the Town of Stow, or Mass DEP. Such documents shall be provided to CLF within ten days of
being sent to the agencies or town by Defendant or its consultants.


                                                  3
        Case
         Case1:17-cv-11033-LTS
              1:17-cv-11033-LTS Document
                                 Document41-1
                                          43 Filed
                                              Filed11/26/18
                                                    11/21/18 Page
                                                              Page44ofof10
                                                                         10




IV.    SUPPLEMENTAL ENVIRONMENTAL PROJECT


        14.    Within one year of the Effective Date, Defendant shall transfer to the Town of
Stow the parcel of land described as follows: One (1) Acre of vacant land more or less to the rear
of 63 White Pond Road and adjacent to the Town of Stow Town Forest, and being a portion of
the premises owned by J. Melone & Sons, Inc. located at 77 White Pond Road, Stow MA, herein
called the “Conserved Land.” The transfer of development rights shall have the effect of
permanently protecting the Conserved Land by establishing a conservation easement on the
Conserved Land that runs with the land in perpetuity.
       15.     For each missed deadline included in this Decree, excluding missed payment
deadlines (discussed in Paragraph 19 below), Defendant shall make an additional SEP payment
to OARS (www.oars3rivers.org, located at 23 Bradford Street, Concord, MA 01742, contact:
Alison Field-Juma, Executive Director) in the amount of five hundred ($500) for the
environmental protection and restoration of, or other environmental benefit to, the Concord
Watershed. Payment of each such additional amount shall be due fourteen (14) days following
each missed deadline. Defendant shall notify CLF in writing concurrently each time a payment is
made and provide a copy of each check. Pursuant to Paragraph 39, below, Defendant shall not be
required to make such additional SEP payment for missed deadlines arising from a Force
Majeure event.
        16.     For each exceedance of an MSGP benchmark as described in Paragraph 11 of the
Decree, above, Defendant will make an additional SEP payment to OARS in the amount of five
hundred dollars ($500) for the environmental protection and restoration of, or other
environmental benefit to, the Concord Watershed. Payment of each such additional amount
shall be due fourteen (14) days following the time Defendant is required to report each quarterly
benchmark exceedance under the rules and requirements of its 2015 MSGP. Provided, however,
that additional SEP payments shall be due for any exceedance of an MSGP benchmark only
during the second and third years of the five-year term of this Decree and the total additional
SEP payments for benchmark exceedances over the term of this Decree shall be capped at
$8,000.
       17.     None of the SEP payments shall be disbursed to CLF.

V.     LIQUIDATED ATTORNEY FEES AND COSTS
        18.     Within five years of the Effective Date, Defendant shall pay to CLF a total sum
of Sixty Thousand Dollars ($60,000) as full and complete satisfaction of CLF’s claim for
attorneys’ fees and costs incurred to date in this matter and for reasonable anticipated costs for
compliance monitoring and document review over the term of the Decree. J. Melone shall make
five annual payments, each ion the amount of $12,000, to CLF according to the following
schedule:
            a. A payment of $12,000 on or before September 30, 2018,
            b. A payment of $12,000 on or before September 30, 2019,
            c. A payment of $12,000 on or before September 30, 2020,
            d. A payment of $12,000 on or before September 30, 2021,

                                                 4
        Case
         Case1:17-cv-11033-LTS
              1:17-cv-11033-LTS Document
                                 Document41-1
                                          43 Filed
                                              Filed11/26/18
                                                    11/21/18 Page
                                                              Page55ofof10
                                                                         10



           e. A payment of $12,000 on or before September 30, 2022.
       19.     In the event that any payment owed by J. Melone under the Decree is not made on
or before the due date, J. Melone shall be deemed in default of its payment obligations under this
Decree. As a result of such default on its payment obligations, in addition to a continued
requirement to make said payment, Defendant shall pay to CLF liquidated attorney fees of Five
Hundred Dollars ($500) for every day a payment is late.


VI.    EFFECT OF DECREE
        20.     CLF covenants not to sue, releases and discharges J. Melone & Sons, Inc. (and its
subsidiaries, officers, directors, shareholders, representatives, assigns, agents, consultants,
employees, officers, and attorneys, including those who have held positions in the past) from
any and all claims, causes of action, or liability under Section 505 of the Clean Water Act, 33
U.S.C. § 1365, for damages, penalties, fines, injunctive relief, past and future attorney’s fees,
past and future costs, or any other claim or relief (i) relating to, resulting from or alleging
noncompliance with the Clean Water Act at the Facility occurring prior to the date the Court
enters this Decree; (ii) for any violations that were alleged, or could have been alleged, in the
Complaint; (iii) for the conduct alleged to constitute violations in the CLF letter to Defendant
dated September 19, 2016; and (iv) for past violations alleged in any CLF correspondence to
Defendant dated prior to the date the Court enters this Decree concerning Defendant’s facility
and operations. Notwithstanding anything to the contrary contained herein, CLF retains all
rights necessary to enforce the terms of this Decree, including by the filing of a lawsuit.
        21.      J. Melone & Sons, Inc. covenants not to sue, release and discharge CLF (and its
subsidiaries, officers, directors, trustees, representatives, assigns, agents, consultants, employees,
officers, and attorneys, including those who have held positions in the past) from any and all
claims, liability, demands, penalties, costs, and causes of action of every nature which concern or
are connected with CLF’s investigation of and actions regarding J. Melone which arose prior to
the date the Court enters this Decree. Notwithstanding anything to the contrary contained herein,
J. Melone retains all rights under this Decree, including all rights necessary for its enforcement.
        22.     Neither this Decree, nor terms thereof, nor performance of the terms thereunder
by Defendant shall constitute or be construed as an admission or acknowledgment by Defendant
of the factual or legal assertions contained in this Decree or in CLF’s Complaint, and Defendant
retains the right to controvert in any subsequent proceedings, other than proceedings for the
purpose of implementing or enforcing this Decree, the validity of the facts or determinations
contained in this Decree or the Complaint. Neither this Decree, nor terms thereof, nor
performance of the terms thereunder, shall constitute or be construed as an admission or
acknowledgment by Defendant of any liability, or an admission of violation of any law, by
Defendant or by its officers, directors, employees, agents, successors, or assigns.
        23.     CLF does not, by consent to the Decree, warrant or aver in any manner that
Defendant’s compliance with this Decree will constitute or result in compliance with federal or
state law or regulation. Nothing in this Decree shall be construed to affect or limit in any way
the obligation of Defendant to comply with all federal, state, and local laws and regulations
governing any activity required by this Decree.

                                                  5
        Case
         Case1:17-cv-11033-LTS
              1:17-cv-11033-LTS Document
                                 Document41-1
                                          43 Filed
                                              Filed11/26/18
                                                    11/21/18 Page
                                                              Page66ofof10
                                                                         10




VII.   REVIEW AND TERM OF DECREE
        24.     The Parties recognize that, pursuant to 33 U.S.C. § 1365(c)(3), this Consent
Decree cannot be entered until forty-five (45) days after the receipt of a copy of the proposed
Consent Decree by the United States Attorney General and the EPA. Therefore, after the signing
of this decree by the Parties, the Parties shall jointly inform the Court of the decree, and CLF
shall serve copies of this Decree upon the EPA Administrator, the Regional EPA Administrator,
and the Attorney General for review, as required by 40 C.F.R. § 135.5.
        25.     Upon the expiration of the forty-five-day review period provided by 33 U.S.C.
§ 1365(c)(3), or upon DOJ’s completion of its review process, whichever is sooner, the Parties
will jointly move the Court for entry of this Decree. This Decree shall take effect on the date it
is entered by this Court and shall terminate upon the following: (1) five years have passed from
the Effective Date; and (2) completion of all payment obligations set forth in this Decree. If for
any reason the Court should decline to approve this Decree in the form presented, the Parties
agree to continue negotiations in good faith in an attempt to cure any objection raised by the
Court to entry of this Decree.

VIII. MODIFICATION AND ENFORCEMENT OF DECREE
       26.     This Decree may be modified only upon written consent of the Parties and the
approval of the Court.
        27.     This Court shall retain jurisdiction over this matter and allow this action to be
reopened for the purpose of enabling the Parties to this Decree to apply to the Court for any
further order that may be necessary to construe, carry out, enforce compliance and/or resolve any
dispute regarding the terms or conditions of this Decree. If the Court does not agree to retain
jurisdiction over this matter, then this Consent Decree will remain in full force and effect between
the Parties, and any Party may institute a new action in the United States District Court for the
District of Massachusetts concerning their respective rights and obligations under this Decree.

IX.    MISCELLANEOUS PROVISIONS
         28.     This Decree shall remain in effect if Defendant relocates the Facility and its
activities to a different location.
       29.     Sections I, IV, V, VII, VIII, and IX of this Decree shall remain in effect if J.
Melone, Inc. ceases to be the operator of the Facility, regardless of whether the Facility continues
to operate or not.
       30.     All payments pursuant to this Decree shall be made in form of a check.
       31.    Entire Agreement. This Decree constitutes the entire agreement among the Parties
concerning the subject matter hereof and supersedes all previous correspondence,
communications, agreements and understandings, whether oral or written, among the Parties.
       32.     Notices. Any notice, demand, copies of documents and other communications
required to be made under the provisions of this Decree (collectively, “Notices”) by any Party


                                                  6
        Case
         Case1:17-cv-11033-LTS
              1:17-cv-11033-LTS Document
                                 Document41-1
                                          43 Filed
                                              Filed11/26/18
                                                    11/21/18 Page
                                                              Page77ofof10
                                                                         10



hereto shall be effective only if in writing and either (a) emailed, (b) personally served, (c)
mailed by United States registered or certified mail, return receipt requested, postage prepaid, or
(d) sent by a nationally recognized courier service (i.e., Federal Express) for next-day delivery,
to be confirmed in writing by such courier. Notices shall be directed to the Parties at their
respective addresses set forth below. Notices given in the foregoing manner shall be deemed
given when (a) sent via email, (b) actually received or refused by the party to whom sent if
delivered by courier, or (c) if mailed, on the day of actual delivery as shown by the addressee's
registered or certified mail receipt or at the expiration of three (3) business days after the date of
mailing, whichever first occurs.

    Notices for Plaintiff shall be sent to:

       Zachary K. Griefen, Esq.
       Conservation Law Foundation
       15 East State Street, Suite 4
       Montpelier, VT 05602
       zgriefen@clf.org
       cc: acharnov @cl f.org

     Notices for Defendant shall be sent to:

       George F. Hailer
       Lawson & Weitzen, LLP
       88 Black Falcon Avenue
       Boston, Massachusetts 02210
       ghailer@lawson-weitzen.com

       Each Party shall promptly notify the other Party of any change in the above-listed contact
information by using the procedures set forth in this paragraph.
        33.     Authorization. Each person signing this Decree represents and warrants that s/he
has been duly authorized to enter into this Decree by the Party on whose behalf it is indicated that
the person is signing.
        34.     Successors and Assigns. This Decree shall be binding upon and inure to the
benefit of the Parties and their respective representatives, heirs, executors, administrators,
successors, officers, directors, agents, attorneys, employees and permitted assigns.
         35.     Interpretation. The provisions contained herein shall not be construed in favor of
or against any Party because that party or its counsel drafted this Decree, but shall be construed as
if all Parties prepared this Decree, and any rules of construction to the contrary are hereby
specifically waived. The terms of this Decree were negotiated at arm’s length by the Parties
hereto.
       36.     Headings. The section and paragraph headings contained in this Decree are for
reference purposes only and shall not affect in any way the meaning or interpretation of this
Decree.


                                                  7
        Case
         Case1:17-cv-11033-LTS
              1:17-cv-11033-LTS Document
                                 Document41-1
                                          43 Filed
                                              Filed11/26/18
                                                    11/21/18 Page
                                                              Page88ofof10
                                                                         10



        37.      Counterparts. Facsimile, electronic and scanned signatures shall be deemed to be
originals for all purposes. Copies of the original Agreement, whether transmitted by facsimile or
other means, shall be effective. This Agreement may be signed in counterparts.
        38.    Severability. In the event that any of the provisions of this Decree are held by a
court to be unenforceable, the validity of the enforceable provisions shall not be adversely
affected.
        39.     Force Majeure. For purposes of this Decree, a “Force Majeure event” is defined as
any event arising from causes beyond the control of Defendant, including its contractors and
subcontractors, that delays or prevents the timely performance of any obligation under this
Decree, except for obligations as provided in Paragraphs 14–19 of this Decree, notwithstanding
Defendant’s best efforts to avoid the delay. The deadline for the responsibility to perform any
action under this Decree may be extended for up to the number of days of nonperformance caused
by the Force Majeure event, provided that Defendant complies with the notice requirements of
this paragraph. Examples of events which may constitute Force Majeure events include severe
weather events, natural disasters, and national, state or regional emergencies. Examples of events
that are not Force Majeure events include, but are not limited to, normal inclement weather,
unanticipated or increased costs or expenses of work, Defendant’s financial difficulty in
performing such work and acts or omissions attributable to Defendant’s contractors or
representatives.

        If any event occurs which may delay or prevent the performance of any obligation under
this Decree, caused by a Force Majeure event, Defendant shall notify CLF, at the address
specified in Paragraph 32 above, within fourteen (14) business days after Defendant first knows,
or should know, that the event might cause a delay. This written notice to CLF shall include,
without limitation: (i) an explanation of the causes of any actual or expected delay or
noncompliance; (ii) the anticipated duration of delay; (iii) the measures taken and to be taken by
Defendant to prevent or minimize the delay or nonperformance; (iv) a proposed schedule for the
implementation of such measures; and (v) a statement as to whether in the opinion of Defendant
the Facility can continue to operate in a manner which will not violate this Decree.

        If a delay or anticipated delay in performance is attributable to Force Majeure, the time for
performance of the obligations under this Decree that are affected by the Force Majeure event
shall be extended for the period of time reasonably necessary to allow performance of the
obligation to the extent the delay was caused by a Force Majeure event.




                                                  8
    Case
     Case1:17-cv-11033-LTS
          1:17-cv-11033-LTS Document
                             Document41-1
                                      43 Filed
                                          Filed11/26/18
                                                11/21/18 Page
                                                          Page99ofof10
                                                                     10




CONSERVATION LAW FOUNDATION, INC.


                    _____,_
By:---l<-l.,,.....114 '_  f'U-:--_    r_·· ___.Date:      /;-;,f?
         Christop{efM. Kilian, Vice President
                                _'" __                 a

                                                      ff-.!.---Lf-L t.
         Conservation Law Foundation
         15 East State Street, Suite 4
         Montpelier, VT 05602


J. MELONE AND SONS, INC.


By: ________________Date:____
     Peter Melone, Director
     J. Melone & Sons, Inc.
     77 White Pond Road
     Stow, Massachusetts 01775



ENTERED and DATED this__day of_____, 2018




                                  Honorable Leo T. Sorokin
                                  United States District Judge
Case
 Case1:17-cv-11033-LTS
      1:17-cv-11033-LTS Document
                         Document41-1
                                  43 Filed
                                      Filed11/26/18
                                            11/21/18 Page
                                                      Page10
                                                           10ofof10
                                                                  10




                  26th      November



                           /s/ Leo T. Sorokin


                                     Leo T. Sorokin

                           District of Massachusetts
